Citation Nr: 1450901	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  11-02 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of a right wrist injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to July 1972.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for residuals of a right wrist fracture.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge on May 10, 2012.  A transcript of the hearing is of record.  

The Board remanded the case in March 2014 for additional development.  As will be discussed further herein, the Board finds that the RO substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with).

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

An in-service right hand injury was acute and transitory, having resolved without residual disability, and there is no competent evidence linking a current wrist disability to military service.





CONCLUSION OF LAW

The criteria for service connection for residuals of a right wrist injury are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).   However, a delay in timing of the notice is "cured," and therefore harmless, when notice is followed by readjudication of the claim (such as through issuing a Statement of the Case or Supplemental Statement of the Case) after the claimant has had an opportunity to submit additional evidence.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Here, prior to the initial rating decision in this matter, a February 2009 letter notified the Veteran of all five elements of a service connection claim, and also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  Therefore, the duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio, 16 Vet. App. at 187. 

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The claims file contains the Veteran's service treatment records and VA medical records.  During the Veteran's Board hearing, the Veteran identified additional private treatment records.  Accordingly, the Board remanded the case in March 2014 to obtain any outstanding treatment records and associate them with the claims file.  The Veteran submitted the identified treatment records and the RO associated them with the claims file.  Thus, the RO substantially complied with the remand orders under Stegall, and the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c).

Additionally, the RO provided the Veteran a VA examination in October 2009.  As noted in the Board remand, the October 2009 VA opinion did not appear to be based on an adequate review of the claims file.  Pursuant to the March 2014 remand, the RO obtained an addendum opinion which addressed the Veteran's service history, hearing testimony, and additional treatment records obtained on remand.  The VA examination and addendum opinion enable to the Board to make an informed decision on the Veteran's claim.  

Finally, the Veteran was afforded the opportunity to give testimony before the undersigned in May 2012.  At the hearing, the undersigned identified the issue on appeal and discussed the Veteran's service history and his current complaints.  The undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In sum, VA's duty to notify and assist under the VCAA has been satisfied.  The Veteran has had ample opportunity to participate in the development of his claim.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim . . . . must be considered prejudicial")).  As shown above, any defect in the notice or assistance provided did not affect the outcome of this claim or compromise the "essential fairness of the adjudication."  See Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, any error in the notice or assistance provided was harmless, and no prejudice exists.  See Shinseki v. Sanders 556 U.S. 396, 407, 410 (2009) (holding that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless); see also 38 U.S.C.A. § 7261(b)(2) (West 2002).  Accordingly, the Board may proceed with appellate review.  

II. Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection may be established on a direct basis with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a) (2013), such as arthritis, the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases," and only applies to the chronic diseases set forth in § 3.309(a)).  Specifically, § 3.303(b) provides that when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  

If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden.  Walker, 708 F.3d at 1338; C.F.R. § 3.303(b).  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Walker, 708 F.3d at 1338-39 (observing that a claim for a chronic disease "benefits from presumptive service connection...or service connection via continuity of symptomatology.").

The Veteran maintains that his current right wrist disability was incurred in service.  Specifically, he states that, he has experienced intermittent pain, stiffness, and swelling ever since he injured his right hand in service.

During service, a radiographic report dated September 1968 revealed a closed fracture to the Veteran's distal 5th metacarpal with slight volar angulation.  A follow up examination of the right hand stated "good evidence of healing."  On July 1972 separation examination, the examiner noted a simple fracture, distal end, right fifth metacarpal, casted six weeks, no complications, no sequelae.

Post-service, private treatment records dated November 2007 to January 2008 note that the Veteran complained of redness, pain, and swelling.  The Veteran's physician noted no known injury except repetitive use at work, and questioned cellulitis.  X-rays revealed soft tissue swelling and relative osteopenia at the dorsal aspect of the carpal bones along with an irregularity at the ulnar styloid process.  
He was given an antibiotic shot and a Toradol shot.  The Veteran also saw an orthopedist, who questioned a small effusion.  The orthopedist noted limited range of motion, diffuse tenderness, localized wrist pain, good grip strength, intact sensation and normal capillary refill.  There was no pain at the hand, fingers or forearm.  The orthopedist assessed right wrist pain, probable rheumatoid arthritis versus gout versus other arthritis abnormality.

The Veteran filed a claim for a "right wrist fracture/disability" in February 2009.

On October 2009 VA examination, the Veteran reported intermittent pain and swelling of his right hand and wrist for the previous 3 years.  He had an initial break of his right hand in 1969 when he struck an object while in service.  An x-ray showed that it was broken and was casted for 6 to 7 weeks.  Since that time he had mild intermittent pain, until recently when he had an increase in pain accompanied by swelling.  The pain and swelling are primarily in the dorsal hand, not the wrist.  His hand pain increased with use.  There was no deformity, giving way, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusions, or arthritis.  The Veteran reported that, every 3 to 4 months, severe flare-ups lasting 3 to 7 days affect the motion of the right wrist.

Physical examination revealed tenderness, pain at rest, and abnormal motion of the right wrist.  Range of motion (ROM) testing revealed right dorsiflexion limited to 25 degrees, palmar flexion and radial deviation both limited to 40 degrees, and ulnar deviation limited to 15 degrees.  There was no evidence of pain with active motion, nor was there additional limitation after three repetitions.  His grip strength (by dynamometer) was 15 pounds of pressure.  X-ray showed subtle lucent areas within the capitate and hamate that could be related to small cysts or geodes.  Joint spaces were fairly well maintained.  No fracture seen.  The impression was no acute abnormality.

Following review of the claims file, the examiner opined that the right hand or wrist condition was less likely related to or caused by service.  The examiner reasoned that the Veteran had not sought medical attention from when he left service until approximately 2006, when severe flare ups began.  The Veteran was seen in 2007 by his private physician when his hand suddenly swelled and was painful.  There was apparently concern for gout, psuedogout, or infection.  He was given antibiotics and anti-inflammatory agents with resolution.  The x-rays of both hands and wrists are unremarkable.  It would not be expected that he would have an acute and painful recurrence of an injury that occurred in 1969.

At the Veteran's May 2012 Board hearing, the Veteran testified that he injured his right wrist when he got into a fight in 1969 in service.  He noticed that his wrist was swelling, so he sought treatment on base.  After he had the cast removed, he noticed that it would get stiff once in a while, but there were no other symptoms.  Following service, he self-treated symptoms of stiffness or soreness with Motrin.  The swelling really got bad when he was working at an aluminum plant around 2005 or 2006.   His job was to "build heads" which required him to repetitively cut aluminum strips with a tin cutter.  He missed multiple work days due to this problem.

A May 2012 letter from the Veteran's physician states that the Veteran has had intermittent swelling in the right hand, the cause of which has been quite difficult to determine.  The Veteran stated that he has had a fracture in that hand during service and feels that this has been an intermittent problem since that time.

An addendum opinion was obtained in June 2014.  The examiner noted that, following the in-service injury, the Veteran resumed his normal duties with no problems save some occasional stiffness.  No further medical encounters were documented in the STRs.  Post separation, the Veteran began to have problems with pain and swelling in his right wrist while working for an aluminum plant in 2006, and missed multiple days of work.  His primary doctor evaluated him and noted, "no known injury except repetitive use at work."  The examiner opined that no causal connection can be medically established between the service injury and his current wrist problems.  The Veteran incurred a distinct fracture injury to his 5th metacarpal which has been sufficiently documented to have resolved without sequelae.  The site of injury is specific for and focal at the 5th metacarpal of the right hand, with no wrist injury having occurred. The Veteran's current problems involve his wrist and the joints of his fingers, not the 5th metacarpal bone of the hand.  Current objective testing demonstrates no abnormalities at the original injury site.  Such evidence suggested to the examiner a separate and distinct disease process, felt by the private orthopedist to be a metabolic inflammatory process.

Upon review of the evidence under the laws and regulations as set forth above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for residuals of a right wrist injury.

The STRs corroborate the Veteran's testimony that he sustained a right hand injury during active service.  However, the STRs are negative for chronic residuals of the 1968 right hand injury and the 1972 service separation examination specifically indicated that there were no complications or sequelae.  Accordingly, there is no showing of a chronic disease during service.

Moreover, there is no showing of a continuity of symptomatology.  The first documented medical report of a right hand disability came in 2007, 35 years following the Veteran's separation from active duty.  With respect to negative evidence, the fact that there were no records of any complaints or treatment involving the Veteran's right hand for many years weighs against the claims.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints).

Finally, the record weighs against a finding of nexus.  The Board has considered the Veteran's statements asserting a nexus between his right hand disability and his active duty service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), only those with a medical background are competent where the determinative issue is medical.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  Of import in this regard are the complexities of the musculoskeletal system in general, the numerous causes of right wrist disability specifically, and the number of years that have passed since service.

The only definitive medical evidence concerning nexus is the October 2009 VA examination report and the March 2014 supplemental opinion thereto, which concluded that the Veteran's right hand disability was less likely than not related to the Veteran's military service.  Taken together, these opinions are considered probative as they were definitive, based upon a complete review of the Veteran's entire claims file, and support by detailed rationale.  Accordingly, the opinions are found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  The Veteran has not provided any competent medical evidence to rebut the opinions against the claim or otherwise diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).   Instead, the May 2012 private statement is speculative, stating that the cause of the Veteran's intermittent swelling has been "difficult to determine."  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a bilateral wrist disorder, and the claim must be denied.  The benefit-of-the-doubt doctrine is, therefore, not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  



ORDER

Service connection for residuals of a right wrist injury is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


